           Case 1:17-cv-00365-DAE Document 355 Filed 05/12/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 UMG RECORDINGS, INC., et al.,                   §
                                                 §
 V.                                              §    CAUSE NO. A-17-CA-365-DAE
                                                 §
 GRANDE COMMUNICATIONS                           §
 NETWORKS, LLC                                   §

                         ORDER RESETTING JURY SELECTION

       Pursuant to the District Judge’s Order setting this matter for trial to begin on Tuesday,

September 15, 2020, and referring this matter for jury selection, the undersigned hereby SETS this

matter for jury selection at 9:00 a.m. on Friday, September 11, 2020, in Courtroom Three on the

fourth floor of the Federal Courthouse located at 501 W. 5th Street, Austin, Texas 78701.1

       SIGNED this 11th day of May, 2020.




                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




       1
        The undersigned currently has a jury trial in another case he is presiding over set for the
week of September 14, 2020. Thus, the Court will select the jury for this case on Friday, September
11, 2020. In the event the undersigned’s trial for September 14, 2020 settles or is postponed, the
Court will move the jury selection for this case to Monday, September 14, 2020.
